Citation Nr: 1706202	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Ellie Halpern


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran initially requested a local office Board hearing, but withdrew the request in an October 2011 letter.

In a December 2012 remand, the Board took jurisdiction of the issue of entitlement to TDIU.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to TDIU.  In this case, a remand is necessary to ensure compliance with the Board's December 2012 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

November 1995 private medical records reflect that the Veteran had a cerebral vascular accident, and March 2007 VA treatment records noted symptoms of confusion and memory loss due to the 1995 stroke.  In October 2007, a VA examiner noted that the Veteran had a significant cognitive deficit, including severe memory lapses, not related to PTSD.  The examiner further noted that the Veteran required a neuropsychological follow-up to determine the extent of the deficit.  Further, in August 2009, a VA examiner noted a diagnosis of transient global amnesia, and noted cognitive deficits that affected his memory and abilities driving a car and understanding complex commands.  VA treatment records also indicate treatment for global amnesia due to a cerebral vascular accident.  See, e.g., November 2012 VA Treatment Records (located in Virtual VA).

In December 2012, the Board remanded the Veteran's claim to obtain a VA examination to determine the current severity of the Veteran's PTSD.  In its remand instructions, the Board directed the following: 

The examiner must address the level of social and occupational impairment attributable solely to the service-connected PTSD with major depressive disorder and distinguish any symptomatology attributed to residuals of a stroke.  If a distinction cannot be made, the examiner must indicate such.	

During a December 2015 VA examination, the examiner noted the Veteran no longer appeared to suffer from significant symptoms of depression.  Further, the examiner noted no evidence of significant cognitive impairment.  The examiner did not, however, specifically address the treatment records indicating a cerebral vascular accident that caused cognitive defects, and did not address whether the Veteran had any symptomology attributed to residuals of a stroke.  

As such, the December 2015 VA examination is insufficient for rating purposes.  A remand is needed to obtain an additional VA medical opinion concerning whether the Veteran has symptomology related to his 1995 cerebral vascular accident, and whether that symptomology can be distinguished from his service-connected PTSD.  In offering an opinion, the examiner should address the treatment records discussed above.

Further, a total disability evaluation based on individual unemployability due to service connected disabilities is inextricably intertwined with the claim for entitlement to an evaluation in excess of 30 percent for PTSD.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for consideration of a total disability evaluation based on individual unemployability due to service connected disabilities is also warranted.

Finally, any relevant VA treatment records since March 2016 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records, including VA treatment records since March 2016, and associate them with the claims file.

2.  After receipt of any outstanding evidence, forward the claims folder to the December 2015 VA examiner or another qualified VA neuropsychological specialist.  The need for examination of the Veteran is left to the discretion of the examiner.

The examiner should identify all current psychological disorders, to include whether the Veteran has residual cognitive defects from his 1995 cerebral vascular accident.  The examiner should address the following records:

* November 1995 private medical records reflecting that the Veteran had a cerebral vascular accident

* March 2007 VA treatment records noting symptoms of confusion and memory loss due to the 1995 stroke
* October 2007 VA examination noting significant cognitive deficit not related to PTSD

* August 2009 VA examination noting a diagnosis of transient global amnesia

If the examiner determines that the Veteran has any current diagnosed psychological disorders other than PTSD, to include residuals from a cerebral vascular accident, the examiner must address the level of social and occupational impairment attributable solely to the service-connected PTSD, and distinguish any symptomatology attributed to any other diagnosed psychological disorder.  If a distinction cannot be made, the examiner must indicate as much.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, first readjudicate the claim for entitlement to an evaluation in excess of 30 percent for PTSD, then readjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disabilities.  If either claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

